Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is indefinite because it does not allow for cases wherein the first gypsum slurry penetrates 100% the first fiberglass mat. If the first gypsum slurry penetrates the entire mat, then there is no “opposite side” to the gypsum core. It appears that Applicant is considering that if there is not complete penetration, the empty space in the fiberglass mat, is its own layer. However, for purposes of examination, Examiner will interpret that significant penetration, e.g. 95% or more, any adjacent layer meets the term “opposite side.” Any superficial voids covered will be considered as meeting the penetration limitation of lines 3-5. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Hauber et al. (US 2009/0297865; Hauber) 


Re Claims 2-4: The slurry comprises a polymer additive that provides a water impervious surface such as plastic sheathing, water repelling which makes it usable outdoors or indoors, [0068], as well as structural strength, finishing properties among others. [0163]. The determination of optimum or workable ranges of the polymeric additive to achieve water impervious surface, water repelling, structural strength or finishing properties would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to optimize the polymer additive to achieve water impervious surface, water repelling, structural strength or finishing properties as discussed by Hauber.

Re Claim 8: Hauber coats the fiberglass mat on the opposite side of the first coated slurry (38) with a core gypsum slurry (44). [0073]. The slurry (44) forms onto the laterally moving sheet (14). See also [0080]. 

    PNG
    media_image1.png
    281
    504
    media_image1.png
    Greyscale


	
Re Claims 9-15: The examiner notes that the gypsum panel has a similar composition as claimed by applicant, (i.e. fiberglass mat having a gypsum slurry that penetrates at least a portion of the mat, [0040], wherein the slurry comprises comprising styrene-butadiene latex, [0045]) which would result in the claimed property (moisture weight gain of claims 1-13, and wet density of claims 14-15). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hauber product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Gilley (US 2010/0075166; Gilley)
Hauber discloses the use of styrene butadiene copolymer but does not disclose the use of sulfonated styrene butadiene copolymer emulsion.
However, Gilley produces gypsum boards utilizing sulfonated styrene butadiene latex. Abs., [0002, 13]. The use of sulfonated styrene butadiene latex allows improved bonding to layers, reduce board weight and maintain board strength. [0004]. Gilley discloses the use of sulfonated styrene 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Hauber and substitute the styrene butadiene latex for a sulfonated styrene butadiene latex. Gilley discloses is suitable for use in gypsum panel production and allows for improved adhesion and strength when compared to un-sulfonated styrene butadiene latex.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Stuart (US 2010/0186870; Stuart)
Hauber discloses the application of the gypsum slurry as shown above. Hauber discloses that after setting the water is removed by drying. [0158]. Hauber does not disclose that the first gypsum slurry is deposited in an amount of from about 5-20 wt.% of the gypsum core.
However, Stuart discloses that the amount of water in the gypsum slurry can range in the amount of 35-80wt%. [0028]. Taking into account the other components in the slurry this would make the gypsum component fall within the claimed range for the gypsum core.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Hauber and utilize a suitable amount of water for formation of the core. Stuart discloses that the amount of water can range from 35-80wt% which after formation would be removed by drying leaving the slurry wt% as claimed. 


Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Foster (US 2015/0064433; Foster)
Re Claim 8: Hauber discloses the application of a slurry (138) which ends up on the inner, back side of the gypsum board during construction. [0091]. It is understood that penetration occurs because of the use of the term inner. In addition Hauber had disclosed penetration of 95% of the first slurry (38) indicating an amount of voids penetrable by other composition such as slurry (138). Note also that Hauber desires smooth working surface. [0005]


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Hauber et al. (Hauber) in view of Sinnige (US 5,968,237; Sinnige)
Hauber disclose the method, and the gypsum slurry as shown above, but does not disclose the use of a microwax emulsion in the compositions.
However, Sinnige produces gypsum boards having water repellent characteristics. Abs. The gypsum slurry comprises a micronized polyethylene wax. col.3, ll. 41-55. The micronized wax provides an emulsion with excellent stability and performance for us in plant production conditions. col.3, ll. 56-60. The gypsum product has water resistance. col.4, l. 61. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Hauber and introduce a micronized wax as an additive to the gypsum slurry. Hauber discloses the desire of making the gypsum board water-proof. Sinnige discloses the addition of the micronized wax for those purposes.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foster et al. (2015/0064433) discloses gypsum panels with fiberglass mats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712